Citation Nr: 9911352	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition 
secondary to exposure to Agent Orange, or some other 
herbicide.

2.  Entitlement to an increased (compensable) rating for 
service-connected scar, residual, abrasion injury, left knee. 

3.  Entitlement to an increased (compensable) rating for 
service-connected scar, residual, abrasion injury, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.  He served in the Republic of Vietnam from 
July 1970 to July 1971.

This appeal arises from decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In August 1994, the RO denied the appellant's claim 
for service connection for skin condition, a nervous 
condition, joint pain, fatigue, headaches, an eye condition, 
liposarcoma and cold intolerance, with all claims secondary 
to exposure to Agent Orange, or some other chemical agent.  A 
timely notice of disagreement and substantive appeal were 
received only as to the claim for a skin condition.  In 
August 1996, the RO denied the appellant's claim for an 
increased (compensable) rating for a scar, residual, abrasion 
injury, left knee, and a scar, residual, abrasion injury, 
right knee.  At that time, the RO also denied claims of 
entitlement to service connection for chondromalacia, 
patella, bilateral, and a bilateral ankle impairment.  A 
timely notice of disagreement and substantive appeal were 
received only as to the claims for compensable ratings for 
the bilateral knee scars.

In December 1996, the RO received the veteran's appeal form 
(VA Form 9) in which he indicated that he desired a hearing 
before a Member of the Travel Board.  However, in a statement 
received by the RO in July 1998, the veteran's representative 
stated that the veteran wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (1998).  Accordingly, the 
Board will proceed without further delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Competent medical evidence of an etiological relationship 
or nexus between a skin disorder and the veteran's military 
service has not been presented.

3.  The veteran's scar, residual, abrasion injury, left knee, 
and scar, residual, abrasion injury, right knee, are well 
healed, and not shown to be tender or painful on objective 
demonstration, and not shown to be manifested by any 
limitation of function of the left or right knee.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for a skin condition secondary to exposure to 
Agent Orange, or some other chemical agent, during service, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable rating for a scar, 
residual, abrasion injury, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.31,  4.118, 
Diagnostic Codes 7804, 7805 (1998).

3.  The criteria for a compensable rating for a scar, 
residual, abrasion injury, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Skin Condition

The veteran essentially asserts that he has a skin condition 
as a result of exposure to Agent Orange, or some other 
chemical agent, during his service in the Republic of 
Vietnam.  

The veteran's service medical records include entrance and 
separation examination reports, dated in January 1969 and 
November 1971, respectively, which show that the veteran's 
skin was clinically evaluated as normal.  A record, dated in 
November 1970, shows that the veteran was treated for a rash 
on his abdomen.  The impression was possible nummular eczema 
or possible atopic dermatitis.  The remainder of the 
veteran's service medical records are negative for any 
complaints, treatment or diagnosis of a skin condition.

Post-service medical records include reports from the 
Methodist Hospital, dated in April 1989 and October 1991, 
which show that the veteran was treated for what was 
diagnosed as an allergic rash.  

A VA outpatient report, dated in January 1994, shows that the 
veteran sought treatment for complaints of a rash and itch 
which he stated dated back to 1971, and which he associated 
with exposure to Agent Orange.  On examination, the examiner 
indicated that the veteran had numerous macular/papular 
lesions, mostly on his face and forearm.  The assessment was 
eczema.  A report of follow-up treatment, dated in June 1994, 
indicates that the veteran was much improved.  

In July 1994, the veteran was afforded a VA Agent Orange 
protocol examination.  A review of the examination report 
shows that the veteran complained of an erythematous rash on 
his face.  There was no relevant diagnosis.

A report from the Community Hospitals Indianapolis, dated in 
September 1994, shows treatment for urticaria.
A VA outpatient report, dated in October 1994, shows 
treatment for erythematous papules on the chest, arms and 
legs.  The assessment was eczema.

The claims files contain two lay statements.  A statement 
from D.R.W. states that on two occasions, once in June 1994 
and once in September 1994, she accompanied the veteran to 
the hospital for treatment of a rash.  A statement from the 
veteran's daughter states that in September 1994 she observed 
a rash on the veteran's face "which made him age before my 
eyes," and that the next day he received treatment at an 
emergency room for this condition.  

A review of the veteran's written statements, and the 
transcript from the veteran's hearing, held in February 1995, 
shows that the veteran asserts that he has skin rashes and 
itching all over his body as a result of exposure to Agent 
Orange.  He further asserts that he first received treatment 
for his rashes after separation from service beginning in 
about 1973, from the Miles Square Medical Facility, and 
"Rush St. Luke's," but that these records could not be 
obtained.  He states that he uses over-the-counter medication 
for the control of his skin condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).   If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 
In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The veteran asserts that he has a skin condition as a result 
of exposure to Agent Orange, or some other herbicide, during 
his service in Vietnam.  

With regard to the possibility of service connection for a 
skin condition on a basis that does not involve Agent Orange 
exposure, the Board finds that service connection is not 
warranted.  Although the veteran was treated for a rash on 
one occasion during service, in November 1970, this 
apparently was an acute condition, as evidenced by the fact 
that there is no evidence of treatment during his remaining 
(approximately) year of service, and the fact that his skin 
was clinically evaluated as normal at the time of his 
separation from service.  The first post-service medical 
evidence of record showing a skin condition is dated in 1989.  
This is approximately 18 years after separation from service.  
Finally, there is no competent medical evidence in the record 
that otherwise establishes that the veteran had a chronic 
skin disorder during service, or that any current skin 
disorder is related to his service.  Thus, a chronic skin 
condition is not shown in service, and the claim for service 
connection for a skin disorder on a direct basis is not well 
grounded and must be denied.  See 38 C.F.R. § 3.303(b). 

The claim that the veteran's skin condition is secondary to 
exposure to Agent Orange is also not warranted.  First, he 
has not been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has a skin disorder that was 
caused by his exposure to Agent Orange.  To the extent the 
law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).   

Second, as stated previously, there is no showing that the 
veteran had a chronic skin disorder during his service, and 
the first post-service record of treatment for a skin 
condition is found in an April 1989 report from the Methodist 
Hospital.  This is approximately 18 years after separation 
from service.  In addition, there is no competent medical 
evidence in the record showing that the veteran currently has 
a skin disorder that is related to his service.  Without such 
a nexus, it is axiomatic that entitlement to service 
connection cannot be established under Combee, supra.  
Accordingly, the veteran's claim for a skin disorder 
secondary to exposure to Agent Orange, or some other 
herbicide, during service must be denied as not well 
grounded.

Finally, although the veteran's statements represent evidence 
of continuity of symptomatology, this evidence is outweighed 
by the lack of records of treatment for a skin disorder 
between 1971 and 1989.  In addition, his statements are not 
competent evidence showing that he currently has a skin 
disorder that is related to his service.  Under such 
circumstances, the claim is not well grounded.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Furthermore, the veteran, as 
well as the authors of the lay statements, are lay persons 
untrained in the fields of medicine, and are not competent to 
offer an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which service connection 
may be granted.

Since the record does not contain competent medical evidence 
that establishes a nexus or link between a current skin 
condition and an in-service injury or disease, the Board 
finds that the veteran has not met his "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for a skin condition is denied.
The Board views its discussion above, together with the 
statement of the case and other information provided by the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

The Board notes that in the event the veteran is able to 
obtain records of treatment for a skin condition shortly 
after service from the Miles Square Medical Facility and/or 
the facility identified as "Rush St. Luke's," it may be 
sufficient to reopen his claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


II.  Increased Ratings

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
scar, residual, abrasion injury, left knee, and scar, 
residual, abrasion injury, right knee, are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A.                   
§ 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's scars, residual, abrasion injury, left and right 
knees. 

In July 1996, the veteran submitted a service medical record, 
dated in May 1971, which indicates that he received treatment 
for complaints of abrasions on the left hand and both knees, 
and that he was put on light duty for 48 hours. 

A review of a VA examination report, dated in May 1972, shows 
that the diagnoses included healed superficial abrasions of 
both knees.  The right knee was noted to have a 
hyperpigmented area, and the scar on the left knee was 
described as 2 x 4 centimeters (cm.), and well-healed.  The 
knee scars were described as superficial, nonadherent and 
nondepressed.  The examiner specifically noted that there was 
no bone or ligament injury involving either knee.

A review of a VA examination report, dated in April 1986, 
shows that the diagnoses included history of abrasion, left 
knee, recovered from with no objective evidence of disabling 
orthopedic disease found, periodically symptomatic, and 
history of abrasion, right knee, healed with no objective 
evidence of disabling orthopedic disease found.

VA examination reports, dated in July 1994, August 1996, 
September 1996 and May 1997 are silent as to complaints or 
objective findings involving the veteran's bilateral knee 
scars.  It was reported upon the latter examination that the 
veteran had post-traumatic degenerative joint disease of both 
knees, right greater than left, and the examiner noted that 
the veteran's history of knee injuries in a mine explosion 
during service and in a motor vehicle accident (MVA) in 1983 
were contributing factors.   

The veteran has been granted service connection for a scar, 
residual, abrasion injury, left knee, and a scar, residual, 
abrasion injury, right knee.  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, a 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  In this 
case, in a May 1972 VA examination report, the veteran's knee 
scars were described as superficial, nonadherent and 
nondepressed.  The left knee scar was also described as well-
healed.  In an April 1986 VA examination report, both knee 
scars were described as "healed" (right knee) and 
"recovered from" (left knee).  Although the veteran's knees 
have been examined at least four times since April 1986, none 
of these examinations resulted in any objective findings 
involving the veteran's bilateral knee scars.  In this 
regard, the Board notes that the veteran has repeatedly 
asserted that he has bilateral knee arthritis, as well as 
pain and weakness, due to his injuries during service.  
However, service connection is in effect for knee scars only.  
That is, the only residuals of the inservice bilateral knee 
abrasions that were apparent upon post-service examination in 
1972 were the scars, and service connection was granted for 
the scars alone; service connection is not in effect for 
arthritis or any other type of joint pathology.  In this 
regard, the Board notes that, in August 1986, the RO denied a 
claim of entitlement to service connection for bilateral 
chondromalacia, patella, and this issue was not appealed.  
Therefore, the RO's August 1986 decision denying service 
connection for bilateral chondromalacia, patella is final, 
see 38 U.S.C.A. § 7105(b), (c) (West 1991), and the Board has 
confined its evaluation to the veteran's bilateral knee 
scars.  The Board further points out that there is no 
competent evidence in the claims files showing that the 
veteran's knee scars are related to any other knee 
disability.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for compensable ratings for his bilateral knee scars.

As for the possibility of a compensable rating under another 
diagnostic code, 
under DC 7803, a 10 percent rating is warranted for scars, 
superficial, poorly nourished, with repeated ulceration.  
Under DC 7805, scars, other, are to be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118.
 
However, Diagnostic Codes 7803 and 7805 are not for 
application because the veteran's scars are not shown to be 
poorly nourished, with repeated ulceration, or tender, nor 
are they otherwise shown to have caused a limitation of 
motion.  Therefore, a compensable rating is not warranted 
under either DC 7803 or DC 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  In 
this case, the evidence does not show that the veteran 
reported that his scars were painful or restrictive of 
activity, and his scars are not shown to be tender or painful 
on objective demonstration.  Although the veteran has 
complained of pain and weakness in his knees, he has only 
been granted service connection for his bilateral knee scars.  
Based on the foregoing, a compensable evaluation for the 
veteran's service-connected scar, residual, abrasion injury, 
left knee, and/or his scar, residual, abrasion injury, right 
knee, is not warranted.

The Board is cognizant of the VA physician's notation of a 
diagnosis of post-traumatic arthritis of the knees in 1997, 
and the observation at that time that veteran's history of 
inservice trauma being a factor, along with a post-service 
MVA in 1983.  However, to the extent that this represents an 
opinion that the veteran's residuals of the inservice knee 
injuries include arthritis, the Board finds that it is based 
on an inaccurate factual premise.  As noted above, there is 
no service medical evidence of a bony injury involving either 
knee, and the May 1972 VA examiner specifically ruled out any 
bone or ligament injury.  As far as the lack of inservice 
findings of more than superficial knee injuries are 
concerned, the Board has considered the veteran's combat 
status (38 U.S.C.A. § 1154 (b)), but the May 1972 VA 
examination report, which is far more probative than the 1997 
examination in determining the extent of the veteran's 
inservice knee injuries, shows only superficial scars.  The 
earliest indication of a more significant knee injury was 
after the veteran was involved in a MVA in 1983, and he has 
stated that he injured both knees at that time.  In any 
event, as service connection is in effect for the superficial 
scars alone, and as the scars at issue have not been shown to 
be objectively tender or painful or productive of any 
limitation of joint motion, compensable ratings are not 
warranted.    

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's increased rating 
claims, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a skin condition is denied.

Entitlement to a compensable ratings for a scar, residual, 
abrasion injury, left knee, and a scar, residual, abrasion 
injury, right knee, are denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

